Appellant's main contention in his motion is based upon the failure of the trial court to respond to his request to charge the jury upon the law relative to an assault to rape, as well as an aggravated assault, his contention being that there was evidence present herein bearing upon both such assaults.
Unquestionably there was evidence of a brutal assault from more than one witness, as was shown not only by the bruised condition of the body of the prosecutrix, but actual eye witnesses who saw appellant beating on her; also there was unquestionably testimony showing a penetration of the woman's private parts by appellant's private parts, and no testimony to the contrary. He was either guilty of the rape or not guilty thereof, and the violence offered prosecutrix, according to the evidence, was for the sole purpose of rape, and the same was successful, and used only for its accomplished purpose; and we think the trial court was well within its rights when it charged the jury on the law of rape alone.
It is true that an indictment for rape includes also a charge for an assault with intent to rape, as well as an aggravated assault, by virtue of the statute, Art. 695, C. C. P. Yet, such an inclusion does not necessarily mean that in all trials charging rape such other assaults must be submitted. Instead, this matter should be governed by the testimony presented, and if such testimony clearly shows that the offense proven was rape and that the violence used was only for the effectuating of such purpose, it would be a useless thing to charge upon the lesser assaults, although they, of necessity, had to appear in the testimony in order to make up the proof of the greater offense. It may at times become the duty of the court to charge upon such lesser assaults where there is some doubt thrown on the completed offense, or where the testimony offered may fall short of a completed attack, or when any controversy might have arisen relative to such facts. No controversy appears, however, in this case. The appellant did not take the witness stand. The prosecutrix testified that he penetrated her parts; no doubt thereof, that she had been married and knew what such meant. Under these facts, we do not see upon what grounds the trial court could base a charge of an assault short of the act of rape.
Being so convinced the motion for rehearing is overruled. *Page 36